Opinion
Per Curiam,
H. J. Heinz Company (Heinz) was the owner of six parcels of real estate located in the Twenty-third and Twenty-fourth Wards of the City of Pittsburgh, Allegheny County, at the beginning of the triennium 1960, 1961 and 1962. Heinz was notified by the Board of Property Assessment, Appeals and Review of Allegheny County (Board) of the assessments fixed on these parcels for the subject triennium, which assessments represented substantial increases from the preceding triennium. Heinz appealed to the Board for revision and, being refused any relief, appealed to the *261Court of Common Pleas of Allegheny County, which likewise dismissed the appeals.
Heinz does not contend that the assessments are in excess of the fair market values of the respective properties. The sole issue raised is an alleged lack of uniformity, and in the proceedings below only the assessments on land were contested.
Our opinions in McKnight Shopping Center, Inc. v. Board of Property Assessment, 417 Pa. 234, 209 A. 2d 389 (1965), and Rieck Ice Cream Company Appeal, 417 Pa. 249, 209 A. 2d 383 (1965) are dispositive of all the issues raised in the subject appeals.
The orders of the court below are vacated and the cases remanded for further proceedings consistent with those opinions.